i          i      i                                                              i       i      i




                                MEMORANDUM OPINION

                                        No. 04-09-00683-CR

                                        Dwayne PERKINS,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                      From the County Court at Law No. 7, Bexar County, Texas
                                      Trial Court No. 293451
                               Honorable Dick Alcala, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 9, 2009

DISMISSED FOR LACK OF JURISDICTION

           Appellant was sentenced on August 20, 2009. No timely motion for new trial having been

filed, appellant’s notice of appeal was due to be filed no later than September 20, 2009. See TEX .

R. APP . P. 26.2. The notice of appeal was not filed until October 20, 2009, and no motion for

extension of time was filed. See TEX . R. APP . P. 26.3.
                                                                                     04-09-00683-CR

       Appellant has not responded to this court’s order for appellant to show cause why this appeal

should not be dismissed for lack of jurisdiction. This court lacks jurisdiction over an appeal of a

criminal conviction in the absence of a timely, written notice of appeal. See Olivo v. State, 918
S.W.3d 519, 522 (Tex. Crim. App. 1996). The appeal is dismissed for lack of jurisdiction.

                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-